Exhibit 10.18

 

DATED                      2004

 

BETWEEN:-                    

 

 

SUNTERRA EUROPE (GROUP HOLDINGS) PLC

 

 

- and -

 

 

DAVID RONALD HARRIS

 

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Baker & McKenzie

 

100 New Bridge Street

 

LONDON

 

EC4V 6JA

 

COB/GXP/BXC



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the      day of              2004

 

B E T W E E N:

 

(1) SUNTERRA EUROPE (GROUP HOLDINGS) PLC, a company registered in England, whose
registered office is at Citrus House, Caton Road, Lancaster, Lancashire LA1 3UA
(“the Company”);

 

and

 

(2) DAVID RONALD HARRIS of 2 Sheridan Place, Winwick Park, Warrington, Cheshire
WA2 8XG (“the Executive”)

 

WHEREAS the Board of Directors of the Company (“the Board”) have approved the
terms of this Agreement under which the Executive is to be employed.

 

IT IS HEREBY AGREED as follows:-

 

1. Appointment

 

The Company shall employ the Executive and the Executive shall serve the Company
as Managing Director on and subject to the terms and conditions specified herein
(“the Employment”).

 

2. Commencement of Employment

 

2.1 The Employment will commence on 23 February 2004 (“the Commencement Date”)
and, subject to Clause 17 below, shall continue thereafter until terminated by
not less than 6 months prior written notice, increasing to 12 months notice on
the first anniversary of the Commencement Date provided that no notice has been
served at that date, given in writing by either party to the other.

 

1



--------------------------------------------------------------------------------

2.2 The Executive’s period of continuous employment will begin on the
Commencement Date. No previous employment with any other employer shall be
treated as continuous with the Employment.

 

3. Duties

 

3.1 The Executive shall be employed in the post of Managing Director, reporting
directly to the President and CEO of Sunterra Corporation.

 

3.2 During the Employment, and without prejudice to his implied duty of
fidelity, the Executive shall:

 

3.2.1 unless prevented by illness, injury or other medical incapacity, during
his working hours devote all his time, attention, knowledge and skill to the
duties and functions associated with his position, and will perform such duties
and functions diligently and to the best of his ability;

 

3.2.2 faithfully and loyally serve the Company;

 

3.2.3 at all times act in the interests of the Company and its Associated
Companies, and not act in any way which is harmful to, or conflicts with, those
interests and use his best endeavours to promote those interests; and

 

3.2.4 without prejudice to the provisions of Clause 3.1 above, comply with all
reasonable and lawful requests and instructions of the Company, given by or with
the authority of the Board, and with all the Company’s rules, regulations,
policies and procedures from time to time in force.

 

3.3 The Company reserves the right to assign to the Executive duties of a
different nature, but at the same or similar level of responsibility as the role
of managing director, either additional to or instead of those referred to in
Clauses 3.1 and 3.2 above, it being understood that he will not be assigned
duties which he cannot reasonably perform.

 

2



--------------------------------------------------------------------------------

3.4 The Executive may be required in pursuance of his duties to perform services
not only for the Company but also for any Associated Company and, without
further remuneration (except as otherwise agreed), to accept any such office or
position in any Associated Company which is consistent with his position with
the Company, as the Board or the Company may from time to time reasonably
require. The Company may at its sole discretion assign the Executive’s
employment to any Associated Company on the same terms and conditions as set out
herein.

 

3.5 The Executive’s normal working hours shall be 9.00am to 5.30pm Monday to
Friday, and such additional hours (without further remuneration) as are
necessary for the proper performance of his duties of employment. The Executive
acknowledges that in his capacity as Managing Director, he is a managing
executive or person with autonomous decision taking power for the purposes of
Regulation 20 (1) of the Working Time Regulations 1998 (“the Regulations”) and
that any hours worked by him over and above his normal working hours cannot be
measured or predetermined, and can be determined by the Executive himself, and
so fall within Regulation 20(2) of the Regulations.

 

3.6 The Executive shall during the Employment and for the prohibited period
after the termination of the Employment, comply with all applicable rules of any
recognised investment exchange regulations, including those issued by the
Securities and Exchange Commission of the USA and any Company or Group policy
issued in relation to (i) dealings in shares, bonds, debentures or other
securities of the Company and any Associated Companies or Group Companies or
(ii) unpublished price sensitive information affecting the securities of any
other company. For the purposes of this clause the “prohibited period” shall be
from the date of termination of the Employment until the later of (i) the next
announcement of the Company’s or any Associated Company’s results to any
recognised stock exchange, or (ii) such time as when any price sensitive
information the Executive has obtained during the Employment ceases to be price
sensitive information, either through publication or otherwise.

 

3



--------------------------------------------------------------------------------

4. Exclusivity of Service

 

4.1 During the period of the Employment the Executive shall devote his full time
and attention to his duties hereunder and shall not (without the prior written
consent of the Board) directly or indirectly either on his own account or on
behalf of any other person, company, business entity or other organisation:

 

4.1.1 (i) engage in, or (ii) be concerned with, or (iii) provide services to,
(whether as an employee, officer, director, agent, partner, consultant or
otherwise) any other business; or

 

4.1.2 accept any other engagement or public office;

 

PROVIDED THAT the Executive may hold up to 5% of any securities in a company
which is quoted on any recognised Stock Exchange.

 

4.2 Subject to any written regulations issued by the Company which are
applicable to him, neither the Executive nor his Immediate Relatives, nor any
company or business entity in which he or they are interested, shall be entitled
to receive or obtain directly or indirectly any discount, rebate, commission or
other benefit in respect of any business transacted (whether or not by the
Executive) by or on behalf of the Company or any Associated Company, and if the
Executive, his Immediate Relatives or any company or business entity in which he
or they is/are interested, shall directly or indirectly obtain any such
discount, rebate, commission or other benefit the Executive shall forthwith
account to the Company or the applicable Associated Company for the amount
received or value of the benefit so obtained.

 

4.3 The Executive confirms that he has disclosed fully to the Company all
circumstances in respect of which there is, or there might be, a conflict of
interest between the Company or any Associated Company, and the Executive or his
Immediate Relatives, and he agrees to disclose fully to the Company any such
circumstances which may arise during the Employment.

 

4



--------------------------------------------------------------------------------

5. Remuneration

 

5.1 The Company shall pay to the Executive a base salary of £200,000 per annum,
payable monthly in arrears by equal installments, less deductions for tax and
national insurance contributions. The Board will review the Executive’s salary
annually without any undertaking by the Company that the Executive’s salary
shall be automatically increased.

 

5.2 The Executive shall also be entitled to receive further remuneration by way
of a bonus of up to £100,000 per financial year, less deductions for tax and
national insurance contributions, as follows:-

 

5.2.1 Payment of such bonus shall be at the absolute discretion of the Board,
and in exercising that discretion the Board will take into account the Company’s
performance against target (with the Company being required to meet or exceed
budget) together with the personal performance of the Executive throughout the
relevant financial year. The Company may at any time modify, substitute or
replace the terms of the bonus scheme.

 

5.2.2 The payment of any bonus for any one financial year shall not convey any
entitlement to the same, similar or any such payment in subsequent years.

 

5.2.3 The payment of any bonus is dependant upon the Executive being employed,
and not under either notice of dismissal or resignation, on the final day in the
financial year in respect of which the bonus is to be paid.

 

5.2.4 It is expressly agreed that for the financial year in which this Agreement
commences, the Executive’s maximum bonus entitlement shall be calculated on a
pro rata basis relative to the proportion of the financial year for which he has
been actively employed.

 

5



--------------------------------------------------------------------------------

5.3 The remuneration specified in Clause 5.1 and 5.2 above shall be inclusive of
any fees to which the Executive may be entitled as a Director of the Company or
of any Associated Company.

 

6. Expenses

 

The Company shall reimburse to the Executive (against receipts or other
satisfactory evidence) all reasonable business expenses properly incurred and
defrayed by him in the course of the Employment, subject to the Company’s rules
and policies relating to expenses.

 

7. Deductions

 

The Company shall be entitled at any time during the Employment, or in any event
on termination, to deduct from the Executive’s remuneration hereunder any monies
due relocation expenses, the cost of repairing any damage or loss to the
Company’s property caused by him (and of recovering the same), excess holiday,
any sums due from him under Clause 10 below and any other monies owed by him to
the Company.

 

8. Car Allowance

 

8.1 The Company shall pay to the Executive a monthly car allowance of 9% of the
Executive’s base salary to finance the leasing and running of an executive-level
car reflective of his position, in arrears, less deductions for tax and national
insurance contributions.

 

8.2 If the Executive is absent from work on grounds of sickness or other medical
incapacity, he shall be entitled to retain his car allowance for the same period
that he is entitled to receive Company Sick Pay, as set out in Clause 10.3
below.

 

6



--------------------------------------------------------------------------------

9. Place of Work

 

The Executive’s place of work shall be Citrus House, Lancaster or any such place
in the United Kingdom as the Company shall from time to time advise him. In the
performance of his duties hereunder, the Executive will be required to travel
both throughout and outside the United Kingdom, Europe and the United States of
America in the performance of his duties.

 

10. Sickness Benefits

 

10.1 In case of sickness or other incapacity for work, the Executive must comply
with the Company’s rules, from time to time in force, regarding sickness
notification and doctor’s certificates, details of which are contained in the
Company’s staff handbook.

 

10.2 The Company reserves the right to require the Executive to undergo a
medical examination by a doctor or consultant nominated by it, in which event
the Company will bear the cost thereof.

 

10.3 Provided the Executive has complied with the above rules, he will be
entitled to receive Company Sick Pay, based on his normal salary, for 120
working days in any rolling 12 month period.

 

10.4 When calculating the Executive’s normal salary, deductions will be made for
any State sickness or other benefits due to the Executive, as well as normal
deductions for tax and National Insurance.

 

10.5 The Executive will be paid Statutory Sick Pay (“SSP”) when he is eligible
to receive it under the legislation and regulations from time to time in force.
Where Company Sick Pay and SSP fall to be paid for the same day(s) of absence,
the Executive will receive the higher of the two sums. Further details about SSP
can be obtained from the HR Department.

 

7



--------------------------------------------------------------------------------

10.6 Whilst, during the Employment, the Executive is absent from work on grounds
of sickness or other medical incapacity:

 

10.6.1 he will continue to be covered by the Company’s private medical insurance
schemes;

 

10.6.2 his entitlement to the use of a Company car, the payment of the Company’s
pension contributions, participation in any incentive or bonus scheme, and
accrual of holiday entitlement (save where appropriate legislation requires
otherwise) shall cease on the expiry of the relevant period of the Company Sick
Pay entitlement referred to in Clause 10.3 above.

 

10.7 Any outstanding or prospective entitlement to Company Sick Pay, private
medical insurance cover or long-term disability benefits shall not prevent the
Company from exercising its right to terminate the Employment in accordance with
Clauses 2 or 17 hereof or otherwise and the Company shall not be liable for any
loss arising from such termination.

 

10.8 If the illness, accident or other incapacity shall be, or appear to be,
caused by actionable negligence of a third party in respect of which damages are
or may be recoverable, the Executive shall immediately notify the Board of that
fact and of any claim, compromise, settlement or judgement made or awarded in
connection with it. The Executive shall also give to the Board all particulars
the Board may reasonably require and shall, if required by the Board, refund all
or such part of the sums paid to or for the benefit of his by way of salary,
bonus or benefits during the relevant period as the Board may reasonably
determine. The amount to be refunded shall not, however, exceed the amount of
damages or compensation and interest thereon recovered by the Executive, less
any unrecovered costs borne by him, in connection with the recovery of such
damages or compensation, and shall not exceed the total remuneration paid to him
by way of salary, bonus and benefits in respect of the period of such illness,
accident or other incapacity.

 

8



--------------------------------------------------------------------------------

11. Holidays

 

11.1 Subject to Clause 10.6.2 above, the Executive shall be entitled to receive
his normal remuneration for all Bank and Public holidays normally observed in
England and a further 20 working days’ holiday in each holiday year (the period
from 1 January to 31 December). The Executive may only take his holiday at such
times as are agreed with the CEO of Sunterra Corporation.

 

11.2 In the holiday years in which the Employment commences or terminates the
entitlement to holiday shall accrue on a pro rata basis for each complete month
of service.

 

11.3 The Company reserves the right, at its sole discretion, to require the
Executive to take all or part of any outstanding holiday during any notice
period or to make payment in lieu thereof.

 

11.4 Holiday entitlement for one holiday year cannot be taken in subsequent
holiday years. Failure to take holiday entitlement in the appropriate holiday
year will lead to forfeiture of any accrued holiday not taken without any right
to payment in lieu thereof.

 

12. Pension and Other Benefits

 

12.1 The Company shall make contributions of 7% of the Executive’s annual basic
salary, less any deductions for tax or NI contributions required by law to an
Inland Revenue approved personal pension plan of the Executive’s choice,
provided that such contributions shall not exceed any limits prescribed by law.
There is no contracting-out certificate in force in relation to the State
Earnings Related Pensions Scheme.

 

12.1 The Executive, his spouse and dependent children shall be eligible to
participate in the Company’s private health insurance scheme for Executives,
subject to the terms and conditions of such scheme from time to time in force.
Details of such scheme can be obtained from the HR Department. The Company
reserves the right to terminate or

 

9



--------------------------------------------------------------------------------

substitute other scheme(s) for such scheme or amend the scale of benefits of
such scheme including the level of benefits. If any scheme provider (including
but not limited to any insurance company) refuses for any reason (whether based
on its own interpretation of the terms of the insurance policy or otherwise) to
provide any benefits to the Executive, the Company shall not be liable to
provide any such benefits itself or any compensation in lieu thereof.

 

12.2 Any actual or prospective loss of entitlement to private medical insurance
benefits shall not limit or prevent the Company from exercising its right to
terminate the Employment in accordance with Clauses 2 or 17 hereof or otherwise
and the Company shall not be liable for any such loss.

 

13. Reasonableness of Restrictions

 

The Executive recognises that, whilst performing his duties for the Company, he
will have access to and come into contact with trade secrets and confidential
information belonging to the Company or to Associated Companies and will obtain
personal knowledge of and influence over its or their customers and/or
employees. The Executive therefore agrees that the restrictions contained or
referred to in Clauses 14 and 16 and Schedule 1 are reasonable and necessary to
protect the legitimate business interests of the Company and its Associated
Companies both during and after the termination of his employment.

 

14. Confidentiality

 

14.1 The Executive shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
thereof, directly or indirectly

 

14.1.1 use for his own purposes or those of any other person, company, business
entity or other organisation whatsoever; or

 

10



--------------------------------------------------------------------------------

14.1.2 disclose to any person, company, business entity or other organisation
whatsoever;

 

any trade secrets or confidential information relating or belonging to the
Company or its Associated Companies their customers and suppliers including but
not limited to any such information relating to customers, customer lists or
requirements, the Member Base, price lists or pricing structures, sales and
marketing information and strategy, business development and plans or dealings,
employees or officers and their terms and conditions of employment, source codes
and computer systems, software, financial information and plans, designs,
formulae, prototypes, product lines, services, research activities and results
business methods and processes, technical information, stock levels, budgets,
management accounts, trading statements and other financial reports, any
document marked ‘Confidential’ (or with a similar expression), or any
information which the Executive has been told is confidential or which he might
reasonably expect the Company would regard as confidential, or any information
which has been given to the Company or Associated Company in confidence by
customers, suppliers or other persons.

 

14.2 The Executive shall not at any time during the continuance of his
employment with the Company make any notes or memoranda relating to any matter
within the scope of the Company’s business, dealings or affairs otherwise than
for the benefit of the Company or any Associated Company.

 

14.3 The obligations contained in Clause 14.1 shall not apply to any disclosures
required by law, and shall cease to apply to any information or knowledge which
may subsequently come into the public domain after the termination of employment
other than by way of unauthorised disclosure.

 

15. Intellectual Property, Inventions and Patents

 

15.1 All records, documents, papers (including copies and summaries thereof),
works and any other intellectual property and related rights (“Works”) made or
acquired by the Executive in the course of the Employment shall, together with
all the worldwide right title and interest in all the Works, be and at all times
remain the absolute property of the Company.

 

11



--------------------------------------------------------------------------------

15.2 The Executive hereby irrevocably and unconditionally waives all rights
granted by Chapter IV of Part I of the Copyright, Designs and Patents Act 1988
that vest in him (whether before, on or after the date hereof) in connection
with his authorship of any copyright works in the course of his employment with
the Company, wherever in the world enforceable, including without limitation the
right to be identified as the author of any such works and the right not to have
any such works subjected to derogatory treatment.

 

15.3 The Executive and the Company acknowledge the provisions of Sections 39 to
42 of the Patents Act 1977 (“the Act”) relating to the ownership of employees’
inventions and the compensation of employees for certain inventions
respectively. If the Executive makes any inventions that do not belong to the
Company under the Act, he agrees that he will forthwith license or assign (as
determined by the Company) to the Company his rights in relation to such
inventions and will deliver to the Company all documents and other materials
relating to them. The Company will pay to the Executive such compensation for
the licence or assignment as the Company will determine in its absolute
discretion, subject to Section 40 of the Act.

 

16. Post-Termination Obligations

 

16.1 The Executive agrees that he will observe the post-termination obligations
set out in Schedule 1 hereto.

 

16.2 The Executive agrees that in the event of receiving from any person,
company, business entity or other organisation an offer of employment either
during the continuance of this Agreement or during the continuance in force of
any of the restrictions set out in Schedule 1 annexed hereto, he will forthwith
provide to such person, company, business entity or other organisation making
such an offer of employment a full and accurate copy of Clauses 14 and 15
hereof, and Schedule 1 annexed hereto.

 

12



--------------------------------------------------------------------------------

17. Termination

 

17.1 Notwithstanding Clause 2 above, the Company may terminate the Employment
without notice, or pay in lieu of notice, if the Executive shall at any time:-

 

17.1.1 be guilty of dishonesty, or other gross misconduct, or gross incompetence
or wilful neglect of duty, or commit any other serious breach of this Agreement;
or

 

17.1.2 act in any manner (whether in the course of his duties or otherwise)
which is likely to bring him, the Company or any Associated Company into
disrepute or prejudice the interests of the Company or any Associated Company;
or

 

17.1.3 become bankrupt, apply for or have made against him a receiving order
under Section 286 Insolvency Act 1986, or have any order made against him to
reach a voluntary arrangement as defined by Section 253 of that Act; or

 

17.1.4 resign as a director of the Company or any Associated Company (without
the Board’s written consent); or

 

17.1.5 be or become of unsound mind; or

 

17.1.6 for an aggregate period of 180 days or more in any period of 12
consecutive months be incapable of performing his duties hereunder by reason of
ill health or other incapacity (whether accidental or otherwise); or

 

17.1.7 be guilty of continuing unsatisfactory conduct or poor performance of his
duties, after having received a written warning from the Company relating to the
same; or

 

17.1.8 be convicted of an indictable offence; or

 

13



--------------------------------------------------------------------------------

17.1.9 be or become prohibited by law from being a director; or

 

17.1.10 directly or indirectly advise or participate or act in concert (within
the meaning of the City Code on Take-Overs and Mergers) with any person who
makes or is considering making any offer for the issued share capital of the
Company.

 

Any delay by the Company in exercising such right to termination shall not
constitute a waiver thereof.

 

17.2 Subject to earlier termination pursuant to the terms of this Agreement, the
Executive’s Employment shall be deemed to have terminated automatically and by
mutual consent on the date of the Executive’s 60th birthday. For the avoidance
of doubt, if the Executive’s Employment terminates pursuant to this Clause 17.2,
the Company shall pay the Executive’s remuneration and benefits up to and
including the date of his 60th birthday and thereafter no amounts shall be due
and owing from the Company to the Executive.

 

17.3 On termination of the Employment, the Executive shall forthwith return to
the Company in accordance with its instructions all equipment, correspondence,
records, specifications, software, models, notes, reports and other documents
and any copies thereof and any other property belonging to the Company or its
Associated Companies (including but not limited to the Company car, keys, credit
cards, equipment and passes) which are in his possession or under his control.
The Executive shall, if so required by the Company, confirm in writing his
compliance with his obligations under this Clause 17.3.

 

17.4 The Executive agrees that the Company may at its absolute discretion:-

 

17.4.1 require the Executive not to attend at work and/or not to undertake all
or any of his duties hereunder during all or any part of any period of notice
(whether given by the Executive or the Company), PROVIDED ALWAYS that the
Company shall continue to pay the Executive’s salary and contractual benefits

 

14



--------------------------------------------------------------------------------

17.4.2 make a payment or payments (which may, at the Company’s absolute
discretion, be paid in installments) representing salary in lieu of any notice
of termination or employment which it or the Executive is required to give,
subject to any reduction under Clause 17.9. For the avoidance of doubt, such
payment or payments shall exclude any eligibility to receive any bonus during
this period but shall include the value of any benefits, commission, or holiday
entitlement which would have accrued to the Executive had he been employed until
the expiry of his notice entitlement under Clause 2 above and, further, the
Executive shall have no entitlement to such payment, or payments unless and
until the Company notifies the Executive in writing of its decision to make such
payment(s) to him.

 

Garden Leave

 

17.5 In the event that the Company exercises its rights under Clause 17.4.1
above, or where the Executive seeks to resign without giving such notice, the
Company may, at its absolute discretion, and subject always to Clause 17.6,
during all or any part of the notice period (“the Garden Leave Period”) require
the Executive to do (or not do) one or more (or all) of the following:-

 

17.5.1 not to attend any of his place of work or any other premises of the
Company or any Associated Company;

 

17.5.2 not to carry out some or all of his duties under this Agreement or to
substitute other duties for his then current duties;

 

17.5.3 to return to the Company all documents and other property (including but
not limited to computer hardware and software) belonging to the Company and any
Associated Company including but not limited to any confidential information (as
that phrase is explained in Clause 14.1 above); and

 

17.5.4 not to communicate in relation to any business matter (whether or not
relating to the Company or any Associated Company) with any customers,
suppliers, business partners, employees or officers of the Company and any
Associated Company.

 

15



--------------------------------------------------------------------------------

17.6 During the Garden Leave Period the Company shall continue to pay the
Executive his basic salary, (at the rate which is applicable at the commencement
of the Garden Leave Period), and to make available to him all other benefits to
which he is entitled under this Agreement excluding any eligibility to receive
any bonus relating to that period. Any holiday entitlement which has accrued to
the Executive as at the commencement of the Garden Leave Period, and any holiday
entitlement which continues to accrue, shall be deemed to be taken by the
Executive during such period.

 

17.7 The Company may, at its absolute discretion, appoint another employee of
the Company to carry out some or all of the Executive’s duties during the Garden
Leave Period.

 

17.8 Should the Company exercise its discretion in respect of all or any of the
matters set out in Clause 17.5, all other terms and conditions of this Agreement
shall nevertheless remain in full force and effect (save as varied by Clause
17.5). For the avoidance of doubt, and without prejudice to the generality of
this Clause 17.8, the Executive agrees and acknowledges that (save as varied by
Clause 17.5):

 

17.8.1 Clauses 3.2, 4.1, 14 and 15 of this Agreement shall continue in full
force and effect during the Garden Leave Period; and

 

17.8.2 the Executive’s obligations of good faith and fidelity which are implied
into this Agreement during the period of the Employment, including, without
limitation, the Executive’s obligations not to act in competition with the
Company, and its Associated Companies or in any way which is harmful to, or
conflicts with, its or their interests, trade secrets or confidential
information (as that phrase is explained in Clause 14.1 above) relating or
belonging to the Company or any Associated Company).

 

16



--------------------------------------------------------------------------------

The Executive’s Duty to Mitigate

 

17.9 Where the Company decides to exercise its power under Clause 17.4.2 to make
any such payment(s) to the Executive, the Executive undertakes to take all
reasonable and necessary steps to find alternative employment to commence within
a period equivalent to the notice period set out in Clause 2 above (or where
notice has been served, the unexpired period of notice) commencing on the
Termination Date. The Company may, in its absolute discretion, reduce the amount
or amounts of any such payment(s) by such an amount as it shall determine to
reflect the Executive’s actual mitigation, or prospective, or potential to
mitigate. For the avoidance of doubt, such reduction may result in the cessation
of installment payments, or the Executive being entitled to no payment.

 

17.10 The Company shall have the right to suspend the Executive on full pay
pending any investigation into any potential dishonesty, gross misconduct or any
other circumstances which may give rise to a right to the Company to terminate
pursuant to Clause 17.1 above.

 

17.11 The termination of the Employment shall be without prejudice to any right
the Company may have in respect of any breach by the Executive of any of the
provisions of this Agreement which may have occurred prior to such termination.

 

17.12 The Executive agrees that he will not at any time after the termination of
the Employment represent himself as still having any connection with the Company
or any Associated Company, save as a former employee for the purpose of
communicating with prospective employers or complying with any applicable
statutory requirements.

 

17



--------------------------------------------------------------------------------

18. Directorships

 

18.1 The Executive shall forthwith resign in writing from all directorships,
trusteeships and other offices he may hold from time to time with the Company or
any Associated Company without compensation for loss of office in the event of:-

 

18.1.1 the termination of his employment; or

 

18.1.2 either the Company or the Executive serving on the other notice of
termination of the Employment; or

 

18.1.3 the Company exercising its rights under Clause 17.4 above.

 

18.2 In the event of the Executive failing to comply with his obligations under
Clause 18.1 above, he hereby irrevocably and unconditionally authorises the
Company to appoint some person in his name and on his behalf to sign or execute
any documents and/or do all things necessary or requisite to give effect to such
resignations as referred to in Clause 18.1 above.

 

19. Liquidation for Reconstruction or Amalgamation

 

The Executive shall have no claim against the Company if the Employment is
terminated by reason of the liquidation of the Company for the purposes of
amalgamation or reconstruction provided that he is offered employment with any
concern or undertaking resulting from such amalgamation or reconstruction on
terms and conditions which, taken as a whole, are not substantially less
favourable than the terms of this Agreement.

 

20. Change of Control

 

20.1 If within the period of six months immediately following a Change of
Control either:

 

20.1.1 the Company gives notice to terminate the Executive’s employment; or

 

18



--------------------------------------------------------------------------------

20.1.2 the Executive resigns from his employment in good faith in response to
the Company’s material breach or breaches of this agreement

 

the Executive’s employment will terminate on the date such notice is given by
either party to the other.

 

20.2 In the event of the termination of the Executive’s employment by either
party under clause 20.1, the Company will make a single payment representing one
year’s salary and all benefits (excluding bonus), without any reduction of such
payment if the Executive commences alternative employment. For the avoidance of
doubt, any such payment will be deemed to be inclusive of, and thereby
extinguish, the Executive’s notice entitlement.

 

21. Grievance and Disciplinary Procedures

 

If the Executive has any grievance relating to the Employment, he should raise
it with the CEO of Sunterra Corporation and thereafter (if the matter is not
resolved) with the Board. In such a case the Board will deal with the matter by
discussion and majority decision of those present and voting (but without the
Executive being entitled to vote on that issue). There is no disciplinary
procedure applicable to the Executive.

 

22. Severability

 

The various provisions and sub-provisions of this Agreement and the Schedule
attached hereto are severable and if any provision or sub-provision is held to
be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or sub-provisions in this Agreement or Schedule.

 

19



--------------------------------------------------------------------------------

23. Warranty

 

The Executive represents and warrants that he is not prevented by any agreement,
arrangement, contract, understanding, Court Order or otherwise, which in any way
directly or indirectly restricts or prohibits him from fully performing the
duties of the Employment, or any of them, in accordance with the terms and
conditions of this Agreement.

 

24. Notices

 

24.1 Any notice to be given hereunder may be delivered (a) in the case of the
Company by first class post addressed to its Registered Office for the time
being and (b) in the case of the Executive, either to him personally or by first
class post to him last known address.

 

24.2 Notices served by post shall be deemed served on the second business day
after the date of posting. For the purposes of this Clause, “business day” means
a day on which banks are open for business in the place of both the posting and
the address of the notice.

 

25. Definitions

 

In this Agreement the following words and cognate expressions shall have the
meanings set out below:-

 

25.1 an “Associated Company” includes any firm, company, corporation or other
organisation :-

 

25.1.1 which is directly or indirectly controlled by the Company; or

 

25.1.2 which directly or indirectly controls the Company; or

 

20



--------------------------------------------------------------------------------

25.1.3 which is directly or indirectly controlled by a third party who also
directly or indirectly controls the Company; or

 

25.1.4 of which the Company or any other Associated Company owns or has a
beneficial interest in 20% or more of the issued share capital or 20% or more of
its capital assets; or

 

25.1.5 which is the successor in title or assign of the firms, companies,
corporations or other organisations referred to above.

 

25.2 “The Board” shall mean the Board of Directors of the Company.

 

25.3 “Change of Control” shall mean:

 

25.3.1 the acquisition by any person together with any person acting in concert
with that person (as defined in the City code on Takeovers and Mergers) of
shares carrying more than 50% of the voting rights at general meetings of the
Company;

 

25.3.2 the approval by the shareholders of the Company of:

 

25.3.2.1 a merger or consolidation of the Company with any other company other
than a merger or consolidation which would result in the voting shares of the
Company outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted in to voting securities of the surviving
entity) 50% or more of the combined voting power of the voting securities of the
Company or such entity outstanding immediately after such merger or
consolidation; or

 

25.3.2.2 a compromise or scheme or arrangement between the Company and its
members under s425 of the Companies Act 1985 or a resolution for the voluntary
winding up of the Company and /or the Group; or

 

21



--------------------------------------------------------------------------------

25.3.3 the sale or disposition of the Company of 75% or more of the Company
assets.

 

25.4 “Control” has the meaning ascribed by Section 416 Taxes Act 1988 (as
amended).

 

25.5 “Group” shall mean the Sunterra Group of Companies.

 

25.6 “Immediate Relatives” shall include husband, wife, common law spouse,
children, brothers, sisters, cousins, aunts, uncles, parents, grandparents, and
the aforesaid relatives by marriage.

 

25.7 “the Member Base” shall mean the Group’s database of members and, if
separate, the Company’s database of members.

 

25.8 “Termination Date” shall mean the date upon which the Executive’s
employment with the Company terminates.

 

26. Construction

 

26.1 The provisions of Schedule 1 hereto and any additional terms endorsed in
writing by or on behalf of the parties hereto shall be read and construed as
part of this Agreement and shall be enforceable accordingly.

 

26.2 The benefit of each agreement and obligation of the Executive under Clause
14 and Schedule 1 hereto of this Agreement may be assigned to and enforced by
all successors and assigns for the time being of the Company and its Associated
Companies and such agreements and obligations shall operate and remain binding
notwithstanding the termination of this Agreement.

 

27. Prior Agreements

 

This Agreement cancels and is in substitution for all previous letters of
engagement, agreements and arrangements (whether oral or in writing) relating to
the subject-matter

 

22



--------------------------------------------------------------------------------

hereof between the Company and the Executive all of which shall be deemed to
have been terminated by mutual consent. This Agreement constitutes the entire
terms and conditions of the Executive’s employment and no waiver or modification
thereof shall be valid unless in writing, signed by the parties and only to the
extent therein set forth.

 

28. Governing Law and Jurisdiction

 

This Agreement is governed by and construed in accordance with the laws of
England. The parties hereto submit to the exclusive jurisdiction of the English
Courts.

 

IN WITNESS whereof the parties hereto have executed this Agreement as a Deed the
day and year first above written.

 

SIGNED AS A DEED by   }     

 

--------------------------------------------------------------------------------

Sunterra Europe (Group Holdings) PLC   }     

 

--------------------------------------------------------------------------------

acting by Nicholas Benson   }     

 

--------------------------------------------------------------------------------

and Geoffrey Bruce   }     

 

--------------------------------------------------------------------------------

SIGNED AS A DEED and   }        DELIVERED AS A DEED   }       
by David Ronald Harris in   }        the presence of   }     

 

--------------------------------------------------------------------------------

 

Witness’ Name  

 

--------------------------------------------------------------------------------

Address  

 

--------------------------------------------------------------------------------

Occupation  

 

--------------------------------------------------------------------------------

Signature  

 

--------------------------------------------------------------------------------

 

23



--------------------------------------------------------------------------------

SCHEDULE 1

 

1. Non-Competition

 

The Executive hereby agrees that he shall not (without the consent in writing of
the Board) for six months within the Prohibited Area and whether on him own
behalf or in conjunction with or on behalf of any other person, firm, company or
other organisation, (and whether as an employee, director, principal, agent,
consultant or in any other capacity whatsoever,) in competition with the Company
be directly or indirectly (i) employed or engaged in, or (ii) perform services
in respect of, or (iii) be otherwise concerned with:-

 

1.1 the research into, development, supply or marketing of any product or
service which is of the same or similar type to any product or service
researched, or developed, or supplied, or marketed by the Company during the
twelve months immediately preceding the Termination Date;

 

1.2 the development or provision of any services (including but not limited to
technical and product support, or consultancy or customer services) which are of
the same or similar type to any services provided by the Company during the
twelve months immediately preceding the Termination Date;

 

PROVIDED ALWAYS that the provisions of this paragraph 1 shall apply only in
respect of products or services with which the Executive was either personally
concerned or for which he was responsible whilst employed by the Company during
the twelve months immediately preceding the Termination Date.

 

2. Non-Solicitation of Customers

 

The Executive hereby agrees that he shall not for the Relevant Period whether on
his own behalf or in conjunction with or on behalf of any person, company,
business entity or other organisation (and whether as an employee, director,
principal, agent, consultant or in any other capacity whatsoever), directly or
indirectly (i) solicit or, (ii)

 

24



--------------------------------------------------------------------------------

assist in soliciting, or (iii) accept, or (iv) facilitate the acceptance of, or
(v) deal with, in competition with the Company, the custom or business of any
Customer or Prospective Customer :-

 

2.1 who is listed on the Member Base on the Termination Date; or

 

2.2 with whom the Executive has had material contact or dealings on behalf of
the Company during the twelve months immediately preceding the Termination Date;
or

 

2.3 for whom the Executive was, in a client management capacity on behalf of the
Company, directly responsible during the twelve months immediately preceding the
Termination Date.

 

3. Non-Solicitation of Employees

 

The Executive hereby agrees that he will not for the Relevant Period either on
his own behalf or in conjunction with or on behalf of any other person, company,
business entity, or other organisation (and whether as an employee, principal,
agent, consultant or in any other capacity whatsoever), directly or indirectly:-

 

3.1 (i) induce, or (ii) solicit, or (iii) entice or (iv) procure, any person who
is a Company Employee to leave the Company’s or any Associated Company’s
employment (as applicable);

 

3.2 be personally involved to a material extent in (i) accepting into employment
or (ii) otherwise engaging or using the services of, any person who is a Company
Employee.

 

4. Interference with Suppliers

 

The Executive hereby agrees that he shall not, whether on his own behalf or in
conjunction with or on behalf of any person, company, business entity or other
organisation, (and whether as an employee, director, agent, principal,
consultant or in any other capacity whatsoever), directly or indirectly (i) for
the Relevant Period and

 

25



--------------------------------------------------------------------------------

(ii) in relation to any contract or arrangement which the Company has with any
Supplier for the exclusive supply of goods or services to the Company and/or to
its Associated Companies, for the duration of such contract or arrangement:

 

4.1 interfere with the supply of goods or services to the Company from any
Supplier;

 

4.2 induce any Supplier of goods or services to the Company to cease or decline
to supply such goods or services in the future.

 

5. Associated Companies

 

5.1 The provisions of paragraphs 5.2 and 5.3 below shall only apply in respect
of those Associated Companies (i) to whom the Executive gave his services, or
(ii) for whom he was responsible, or (iii) with whom he was otherwise concerned,
in the twelve months immediately preceding the Termination Date.

 

5.2 Paragraphs 1, 2, 3, 4 and 6 in this Schedule 1 shall apply as though
references to the “Associated Company” were substituted for references to the
“Company”. The obligations undertaken by the Executive pursuant to this Schedule
1 shall, with respect to each Associated Company, constitute a separate and
distinct covenant and the invalidity or unenforceability of any such covenant
shall not affect the validity or enforceability of the covenants in favour of
the Company or any other Associated Company.

 

5.3 In relation to each Associated Company referred to in paragraphs 5.1 and 5.2
above, the Company contracts as trustee and agent for the benefit of each such
Associated Company. The Executive agrees that, if required to do so by the
Company, he will enter into covenants in the same terms as those set out in
paragraphs 1, 2, 3, 4 and 6 hereof directly with all or any of such Associated
Companies, mutatis mutandis. If the Executive fails, within 7 days of receiving
such a request from the Company, to sign the necessary documents to give effect
to the foregoing, the Company shall be entitled, and is hereby irrevocably and
unconditionally authorised by the Executive, to execute all such documents as
are required to give effect to the foregoing, on his behalf.

 

26



--------------------------------------------------------------------------------

6. Definitions

 

For the purposes of this Schedule 1, the following words and cognate expressions
shall have the meanings set out below:

 

6.1 “Associated Company”, “Board”, “Company” and “Member Base” shall have the
meanings set out in the Agreement attached hereto, and shall include their
successors in title and assigns (as applicable).

 

6.2 “Company Employee” means any person who was employed by (i) the Company or
(ii) any Associated Company, for at least 3 months prior to and on the
Termination Date and

 

6.2.1 with whom the Executive had material contact or dealings in performing his
duties of his employment; and

 

6.2.2 who had material contact with customers or suppliers of the Company in
performing his or his duties of employment with the Company or any Associated
Company (as applicable); or

 

6.2.3 who was a member of the management team of the Company or any Associated
Company (as applicable).

 

6.3 “Customer” shall mean any person, firm, company or other organisation
whatsoever to whom the Company has supplied goods or services.

 

6.4 “Prohibited Area” means:

 

6.4.1 the United Kingdom;

 

27



--------------------------------------------------------------------------------

6.4.2 any other country in the world where, on the Termination Date, the Company
develops, sells, supplies, manufactures or researches its products or services
or where the Company is intending within 3 months following the Termination Date
to develop, sell, supply or manufacture its products or services and in respect
of which the Executive has been responsible (whether alone or jointly with
others), concerned or active on behalf of the Company during any part of the
twelve months immediately preceding the Termination Date.

 

6.5 “Prospective Customer” shall mean any person, firm, company or other
organisation with whom the Company has had any negotiations or material
discussions regarding the possible supply of goods or services by the Company.

 

6.6 The “Relevant Period” shall mean the lesser of:-

 

6.6.1 the twelve months immediately following the Termination Date;

 

6.6.2 the period specified in sub-para 6.6.1 above less the number of days on
which the Executive has been required by the Company (pursuant to Clause 17.4.1
) both not to attend at work and not to perform any duties of employment.

 

6.7 “Supplier” means any person, company, business entity or other organisation
whatsoever who:

 

6.7.1 has supplied goods or services to the Company during any part of the
twelve months immediately preceding the Termination Date; or

 

6.7.2 has agreed prior to the Termination Date to supply goods or services to
the Company to commence at any time in the twelve months following the
Termination Date; or

 

6.7.3 as at the Termination Date, supplies goods or services to the Company
under an exclusive contract or arrangement between that Supplier and the
Company.

 

6.8 “Termination Date” shall have the meaning set out in Clause 25 of the
Agreement.

 

28